Citation Nr: 0929431	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-34 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




REMAND

The Veteran had active military service from April 1964 to 
April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

These issues have previously been before the Board.  In an 
August 2008 decision, the Board denied the Veteran's claims 
of service connection for tinnitus and hearing loss.  The 
Veteran then filed an appeal to the United States Court of 
Appeals for Veteran's Claims (Court).  In April 2009, the 
Veteran's representative and VA General Counsel filed a joint 
motion for remand.  The court granted the joint motion later 
in April 2009 and remanded the case to the Board for further 
action.

In December 2005 and July 2009 statements, the Veteran 
contends that he experienced significant noise exposure in 
service as a tank crewman.  In addition, the Veteran contends 
that he boxed while in service and that the sport may have 
contributed to his tinnitus and hearing loss.  The Veteran 
has not otherwise contended that he was diagnosed with or 
treated for tinnitus or hearing loss in service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2008).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

A review of the Veteran's personnel records reveals that his 
military occupational specialty was as an armor crewman.  A 
review of the Veteran's service treatment records indicates 
no complaints, diagnosis, or treatment for tinnitus or 
hearing loss in service.  An audiological test at the 
Veteran's April 1964 entrance examination reflects puretone 
thresholds (measured in ASA units) for the right ear as:   
-5 decibels at 500 Hertz; -5 decibels at 1000 Hertz; -10 
decibels at 2000 Hertz; 30 decibels at 3000 Hertz; and 30 
decibels at 4000 Hertz.  Puretone thresholds (measured in ASA 
units) for the left ear were:  0 decibels at 500 Hertz; -5 
decibels at 1000 Hertz; -5 decibels at 2000 Hertz; 5 decibels 
at 3000 Hertz; and 20 decibels at 4000 Hertz.

Puretone thresholds at entry, adjusted to equate to ISO units 
(the standard for measuring hearing loss for VA purposes), 
for the right ear are:  10 decibels at 500 Hertz; 5 decibels 
at 1000 Hertz; 0 decibels at 2000 Hertz; 40 decibels at 3000 
Hertz; and 35 decibels at 4000 Hertz.  Adjusted puretone 
thresholds for the left ear are:  15 decibels at 500 Hertz; 5 
decibels at 1000 Hertz; 5 decibels at 2000 Hertz; 15 decibels 
at 3000 Hertz; and 25 decibels at 4000 Hertz.

An audiological test at the Veteran's December 1966 
separation examination reflects puretone thresholds (measured 
in ASA units) for the right ear as:  5 decibels at 500 Hertz; 
5 decibels at 1000 Hertz; 5 decibels at 2000 Hertz; and 10 
decibels at 4000 Hertz.  Puretone thresholds (measured in ASA 
units) for the left ear were:  10 decibels at 500 Hertz; 5 
decibels at 1000 Hertz; 5 decibels at 2000 Hertz; and 
25 decibels at 4000 Hertz.  There was no reported puretone 
threshold at the 3000 Hertz level for either the left or the 
right ear.

Puretone thresholds at separation, adjusted to equate to ISO 
units for the right ear are:  20 decibels at 500 Hertz; 15 
decibels at 1000 Hertz; 15 decibels at 2000 Hertz; and 15 
decibels at 4000 Hertz.  Adjusted puretone thresholds for the 
left ear are:  25 decibels at 500 Hertz; 15 decibels at 1000 
Hertz; 15 decibels at 2000 Hertz; and 30 decibels at 4000 
Hertz.

A review of the Veteran's post-service treatment records 
reveals no complaints, diagnosis, or treatment for tinnitus 
or hearing loss, at least not until he was examined by VA in 
2006.  Significantly, a September 1992 report from Michigan 
Medical Consultants includes a note by the examining 
physician that the Veteran's hearing was unimpaired.

In June 2006, the Veteran was afforded a VA examination in 
connection with his claims.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner noted the 
Veteran's relevant audiological history, including the 
Veteran's MOS as a tank gunner and driver and also that the 
Veteran boxed during service.  The examiner additionally 
noted that the Veteran had worked after service in factories 
and at a bowling alley.  At the examination, audiological 
testing demonstrated bilateral hearing loss that met VA 
requirements for impaired hearing under 38 C.F.R. § 3.385.  
The examiner diagnosed the Veteran with mild to moderate 
sensorineural hearing loss.  The Veteran was also noted to 
complain of periodic, bilateral tinnitus.  The examiner 
commented that the claims indicated that the Veteran's 
hearing test on service entrance revealed a mild, high 
frequency hearing loss.  The examiner opined that it was not 
likely that the Veteran's current hearing loss and tinnitus 
were related to his military service.  The examiner reasoned 
that, because the Veteran's hearing was within normal limits 
at discharge, it was unlikely that his current hearing loss 
and tinnitus were related to his active military service.  
Furthermore, the examiner opined that boxing could cause 
ossicular discontinuity, which could cause a conductive 
hearing loss.  However, the audiological testing and 
tympanometry conducted during the VA examination had not 
revealed such a hearing loss.  

Following his VA examination in June 2006, the Veteran 
submitted a statement on a prescription pad, dated in 
September 2006, which appears to have been drafted by a Dr. 
C. of the Institute for Ear, Nose & Throat Surgery.  The note 
merely states that the Veteran's "hearing loss is most 
likely due to his years of military service with the noise 
exposure and boxing being contributing factors.  Please call 
if you have any questions."  

The April 2009 joint motion found that the Board had failed 
in its August 2008 decision to provide an explanation as to 
why the increased decibel thresholds shown at the Veteran's 
separation examination (when compared with the April 1964 
entry examination) did not constitute medical evidence of an 
increase of pre-existing right ear hearing loss.  Moreover, 
the joint motion found that the Board erred when it provided 
its own medical opinion regarding an improvement in the 
Veteran's pre-existing right ear hearing loss.  Furthermore, 
the joint motion found that the June 2006 VA examiner had 
failed to address whether the increased decibel thresholds in 
a majority of the tested frequencies (when entrance 
examination results were compared to separation examination 
results) represented an increase in the Veteran's pre-
existing, right ear hearing loss or indicated the onset of 
right ear or left ear hearing loss during service.  Finally, 
the joint motion found that the June 2006 VA examiner failed 
to diagnose the Veteran with tinnitus despite providing a 
negative nexus opinion.  The joint motion instructed the 
Board to remand the Veteran's claims for further development 
to determine the precise relationship between the Veteran's 
claimed disabilities and his active military service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
treatment providers who might possess 
evidence relevant to the treatment or 
evaluation of tinnitus or hearing loss.  
Ask the Veteran to submit the records if 
he has them in his possession.  Request 
treatment records from any medical 
facility identified by the Veteran.  
Obtain releases from the Veteran as 
necessary.

2.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

The examiner should provide an opinion as 
to the medical probabilities that any 
current hearing loss (right and/or left 
ear) and any tinnitus are related to 
service.  A complete rationale for any 
opinion should be provided.  This should 
include an explanation of the 
significance of the service separation 
examination results when compared with 
the service entry examination results.  
Specifically, the examiner should address 
whether the increased decibel thresholds 
in three of the four tested frequencies 
of the right ear on service separation 
(when compared with entry examination 
results) represented an increase in 
hearing loss in service or the onset of 
right ear hearing loss in service.  The 
evidence of record shows that the 
appellant's left ear decibel thresholds 
increased during service as well; thus, 
the examiner should address whether the 
increase in thresholds shown at 
separation represented the onset of left 
ear hearing loss.  The bases for the 
opinions provided should be explained in 
detail.  If it is determined that 
fluctuation in thresholds during service 
represented no hearing loss or no 
worsening of hearing loss, an explanation 
for such a conclusion should be provided, 
with citation to medical authority as 
necessary.  (The Board recognizes that a 
certain degree of conjecture is required 
to arrive at any medical opinion; the 
examiner should state the medical 
probabilities even if speculation is 
required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for tinnitus and hearing loss.  
If any benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

